1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   NUVASIVE, INC.,                          Case No.: 18-cv-0347-CAB-MDD
12                               Plaintiff,
                                              ORDER ON JOINT MOTON FOR
13   v.                                       DETERMINATION OF
                                              DISCOVERY DISPUTE
14   ALPHATEC HOLDINGS, INC., and
                                              REGARDING REQUESTS FOR
     ALPHATEC SPINE, INC.,
15                                            PRODUCTION 81 AND 93
                              Defendants.
16                                            [ECF NO. 193]
17
18        Before the Court is the Joint Motion of the parties for determination of
19   a discovery dispute filed on October 19, 2018. (ECF No. 117). This is a
20   patent case and the joint motion presents Plaintiff’s motion to compel further
21   responses to two requests for production of documents from Defendants.
22                                LEGAL STANDARD
23        The Federal Rules of Civil Procedure authorize parties to obtain
24   discovery of “any nonprivileged matter that is relevant to any party’s claim or
25   defense and proportional to the needs of the case....” Fed. R. Civ. P. 26(b)(1).
26   “Information within the scope of discovery need not be admissible in evidence
27   to be discoverable.” Id. District courts have broad discretion to limit

                                              1
                                                                     18-cv-0347-CAB-MDD
1    discovery where the discovery sought is “unreasonably cumulative or
2    duplicative, or can be obtained from some other source that is more
3    convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).
4         A party may request the production of any document within the scope of
5    Rule 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the response
6    must either state that inspection and related activities will be permitted as
7    requested or state an objection to the request, including the reasons.” Rule
8    34(b)(2)(B). If the responding party chooses to produce responsive
9    information, rather than allow for inspection, the production must be
10   completed no later than the time specified in the request or another
11   reasonable time specified in the response. Id. An objection must state
12   whether any responsive materials are being withheld on the basis of that
13   objection. Rule 34(b)(2)(C). An objection to part of a request must specify the
14   part and permit inspection or production of the rest. Id. The responding
15   party is responsible for all items in “the responding party’s possession,
16   custody, or control.” Rule 34(a)(1). Actual possession, custody or control is
17   not required. Rather, “[a] party may be ordered to produce a document in the
18   possession of a non-party entity if that party has a legal right to obtain the
19   document or has control over the entity who is in possession of the
20   document.” Soto v. City of Concord, 162 F.R.D. 603, 620 (N.D. Cal. 1995).
21                                    DISCUSSION
22        1.    RFP No. 81
23        Plaintiff requests the production of “[d]ocuments sufficient to show, on a
24   monthly or quarterly basis from January 1, 2014 to present [Defendants’] size
25   and financial condition, including but not limited to assets, liabilities, and the
26
27

                                             2
                                                                      18-cv-0347-CAB-MDD
1    differences in their totals.” (ECF No. 193 at 7).1 In response, Defendants
2    produced several years of “comprehensive public financial statements
3    (namely Form 10-Ks, 10-Qs and 8-Ks), which are, of course, detailed, vetted
4    and submitted to the Securities and Exchange Commission.” (Id. at 11).
5    Defendants explain that each Form 10-K includes a comprehensive balance
6    sheet showing total assets, broken down by type; total liabilities broken down
7    by type; a breakdown of stockholders’ equity; revenue; gross profit; operating
8    expenses, broken down by category; operating loss; and cash flow. (Id.).
9    Defendants also assert that they have produced and are continuing to
10   produce, in response to an Interrogatory served by Plaintiff, detailed sales
11   data, including sales data and information regarding the accused products.
12   (Id. at 12). Defendants assert that they have complied with this request for
13   production.
14         Plaintiff asserts that the information supplied is insufficient. Plaintiff
15   wants Defendants to produce internal company documents including
16   “internal financial summaries, financial presentations such as board
17   presentations, financial strategy documents, etc.” (ECF No. 8). Plaintiff
18   asserts that these internal documents together with the public documents
19   paint the requested picture. (Id.).
20         The Court finds that Defendants production is a legally adequate
21   response to Plaintiff’s request for “documents sufficient to show . . .
22   Alphatec’s size and financial condition including . . . assets, liabilities, and
23   the differences in their totals.” The crux of the issue here is the use of the
24   phrase “sufficient to show.” By using the ambiguous phrase “sufficient to
25
26
     1The Court will refer to page numbers supplied by CM/ECF rather than original
27   pagination throughout.

                                               3
                                                                          18-cv-0347-CAB-MDD
1    show,” a disagreement over the extent of production was inevitable. The
2    Plaintiff does not have the right to insist on its interpretation of “sufficiency”
3    when it had the ability to request specific categories of financial documents.
4    No further response is required of Defendants.
5            2.   RFP No. 93
6            Plaintiff requests Defendants to produce “[d]ocuments sufficient to show
7    Patrick Miles’ expense reports concerning the Accused Products, hospital-
8    customers for the Accused Products, and/or surgeon-customers for the
9    Accused Products.” (ECF No. 193 at 14). In addition to objections for
10   relevance, Defendants have responded that it has identified no expense
11   reports for Patrick Miles concerning the Accused Alphatec Components.”
12   (ECF No. 16). Presumably, then, the fight here is over expense reports for
13   Mr. Miles regarding hospital-customers and surgeon-customers that use the
14   Accused Products, a much broader scope than expense reports for Mr. Miles
15   that are related directly to the Accused Products. Plaintiff asserts that these
16   documents are relevant to issues of assignor-estoppel, induced or willful
17   infringement, lost profits and enhanced damages. Defendants assert that
18   there is no relevance of these expense reports to any claim or defense in the
19   case.
20           Defendants’ response fails to comply with Rule 34(b)(2)(C), Fed. R. Civ.
21   P., which provides that “[a]n objection must state whether any responsive
22   materials are being withheld on the basis of that objection.” Defendants
23   have not stated that there are documents they are withholding based upon
24   their objections. That failure must be remedied. Nonetheless, the Court is
25   not convinced that these expense reports are relevant; the arguments made
26   by Plaintiff suggest little more than a fishing expedition.
27           Within 14 days of the date of this Order, Defendants must serve an

                                              4
                                                                       18-cv-0347-CAB-MDD
1    amended response to RFP No. 93 stating whether any responsive materials
2    are being withheld pursuant to their objection.
3    As stated by the Advisory Committee:
4         [T]he producing party does not need to provide a detailed
          description or log of all documents withheld, but does need to alert
5         other parties to the fact that documents have been withheld and
6         thereby facilitate an informed discussion of the objection.
7    Fed. R. Civ. P. 34, Advisory Committee Notes (2015 Amendment). No
8    additional response is required.
9                                   CONCLUSION
10        As presented in this Joint Motion, Plaintiff’s motion to compel further
11   responses to RFP Nos. 81 and 93 is DENIED. Defendants, however, must
12   amend their response to RFP No. 93, within 14 days, to state whether
13   responsive documents have been withheld pursuant to their objection.
14        IT IS SO ORDERED:
15   Dated: September 12, 2019
16
17
18
19
20
21
22
23
24
25
26
27

                                            5
                                                                   18-cv-0347-CAB-MDD
